PER CURIAM.
We have for review Blankenship v. State, 545 So.2d 908, 908 (Fla. 2d DCA 1989), to answer the following certified question:
*1109DOES SECTION 893.13, FLORIDA STATUTES (1987) VIOLATE THE ONE SUBJECT RULE OF THE FLORIDA CONSTITUTION?
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We have answered this question in the negative in Burch v. State, 558 So.2d 1 (Fla.1990). We approve the decision below.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.